Citation Nr: 0844224	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  08-21 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied service connection for tinnitus 
because the evidence submitted was not new and material.

The case was previously before the Board in August 2006 
wherein the Board reopened the claim for service connection 
for tinnitus and remanded the issue for additional 
development.  That decision also denied a pending appeal for 
an increased rating for bilateral hearing loss.  


FINDING OF FACT

By rating decision dated in September 2007, the RO granted 
service connection for tinnitus.


CONCLUSION OF LAW

Since service connection for tinnitus has been granted by the 
RO, there remains no case or controversy over an issue 
affecting the provision of benefits by VA over which the 
Board has jurisdiction.  38 U.S.C.A. §§ 511, 7104 (West 
2002); 38 C.F.R. §§ 3.340, 19.4, 19.5, 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case.  The 
Board may dismiss any case over which it determines it does 
not have jurisdiction.  38 U.S.C.A. § 511(a) (West 2002); 
38 C.F.R. § 20.101(d) (2008).

By rating decision dated in August 2003, the RO determined 
that new and material evidence had not been submitted, and 
the veteran's claim for service connection for tinnitus 
remained denied.  The veteran filed an appeal to the Board 
which, in an August 2006 decision, remanded the claim to the 
RO for additional development.  Based, in part, on the 
findings of a Department of Veterans Affairs (VA) examination 
conducted in April 2007, the RO, by rating action dated July 
2007, granted service connection for tinnitus.  Accordingly, 
there is no remaining allegation of error of fact or law in 
the determination denying service connection with respect to 
this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 
C.F.R. § 20.101 (2008)

Inasmuch as the grant of service connection represents a 
complete grant of the benefit sought by the veteran, there 
remains no case or controversy over which the Board has 
jurisdiction.  38 U.S.C.A. § 511(a); Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990)(Court adheres to 'case or 
controversy' limitation as to standing to appeal).  
Therefore, the claim is dismissed.


ORDER

The appeal for a claim of service connection for tinnitus is 
dismissed.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


